March 11, 2015


Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-14-00531-CR, D-1-DC- 13-300701
Derrick Kuykendall v. State


Dear Mr. Kyle,

This is my fourth request for extension in the above-entitled cause. I apologize for
having to seek an additional extension, but I assure you that I am making progress.
I have been in back to back jury trials. I currently have five appeals pending
including the above-entitled cause. The above-entitled cause was a two-week trial
followed by another jury trial that is also pending appeal. I have completed four of
the six volumes in the Jose Rosario Arriaga appeal and will be filing it on Monday,
March 16th. I have completed nine volume of the Derrick Kuykendall appeal and
assure you that I am working as expeditiously as possible. I have sought help with
trying to get this appeal perfected for filing and am expecting to have it completed
by April 9th. Due to the above-listed reasons, I would respectfully request this
additional 30- day extension to enable me to complete this record.

Thank you for your time and attention to this matter. If you have any questions,
please feel free to call me at 512-854-9315 or by email at
Kimberly.lee@traviscountytx.gov.


Sincerely,
Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315